DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
Claims 1-3, 6-7, 10-14, 16-18, 22-40 have been examined in this application.  Claims 4-5, 8-9, 15, and 19-21 have been canceled.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the conveyor system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 25-28 and 33-38 are rejected under 102(b) as being anticipated by Russian Patent Number 1342492 to Oleinik.
	Regarding claim 25, Oleinik discloses a carrier apparatus for restraint of a live bird (1), the apparatus comprising:
A torso support element shaped to support and retain the torso of a live bird restrained in the carrier (bottom left plate 8 in Figure 1);
A torso clamp operably connected to the torso support element (bottom right plate 8 in Figure 1), the torso clamp movable between an open configuration and a closed configuration, wherein the torso of a live bird can be positioned in the torso support element when the torso clamp is in the open configuration, and wherein the torso clamp retains the torso of a live bird restrained in the carrier in contact with the torso support element when the torso clamp is in the closed configuration (page 2 of the machine translation discloses “The examined bird is moved to the box 1…At the same time, the disk 2, turning in one direction or the other, by means of the paul 4 and the leads 5 moves the F-shaped levers 6 with the plates 8 bent, which fix the bird’s head and torso”);
A head support operably attached to the torso support element and positioned to receive a head of a bird restrained in the carrier (top left plate 8 in Figure 1); and
A head clamp operably attached to the head support (top right plate 8 in Figure 1), wherein the head clamp and the head support cooperate to receive and retain a head of a bird between the head clamp and the head support (See Figures 1 and 2).

Regarding claims 26 (dependent on claim 25), 27 (dependent on claim 25), and 28 (dependent on claim 25), Oleinik discloses the torso support element acting on a chest of a live bird restrained in the carrier to support the live bird, and wherein the torso clamp acting on a back of the torso of a live bird retained in the carrier when in the closed configuration.  Figures 1 and 2 shows left and right bottom plates 8 acting on the chest and the back to support the bird.   

Regarding claim 33 (dependent on claim 25), Oleinik discloses the torso support element is pivotally attached to a base such that the torso support element can be rotated relative the base about an axis of rotation (about hinged supports 7).  

Regarding claim 34 (dependent on claim 25), Oleinik discloses the torso support comprising an access opening positioned to expose a portion of the abdomen of a bird restrained in the carrier (see Figure 2).  

Regarding claim 35, Oleinik discloses a method of restraining a live bird in a carrier apparatus (1), the method comprising:
Positioning the torso of a live bird proximate a torso support element of a carrier apparatus, wherein the torso support element is shaped to support a torso of the live bird positioned proximate the torso support element (bottom left plate 8 in Figure 1);
Retaining the torso of the live bird in contact with the torso support element using a torso clamp in a closed configuration (bottom right plate 8 in Figure 1); and
Restraining the head of the bird against a head support operably attached to the torso support element, wherein a head clamp is operably connected to the head support and cooperates with the head support to receive and retain the head of a bird between the head clamp and the head support (top plate 8 in Figure 1).

Regarding claims 36 (dependent on claim 35), 37 (dependent on claim 35), and 38 (dependent on claim 35), Oleinik discloses positioning the torso comprises positioning a chest of the torso of the live bird on the torso support element, and wherein retaining the torso comprises positioning the torso clamp on a back of the torso of the live bird.  Figures 1 and 2 shows left and right bottom plates 8 acting on the chest and the back to support the bird.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32 and 39 are rejected under 103(a) as being unpatentable over Russian Patent Number 1342492 to Oleinik in view of US Patent Number 7,363,881 to Gorans.

Regarding claim 32 (dependent on claim 25)
A first side facing the head of a bird restrained in the carrier (see inside of top concave plates 8 in Figure 1);
A second side facing away from the head of a bird restrained in the carrier (see outside of plates 8).
Oleinik does not disclose a beak receiving passage extending through the head support from an opening on the first side to an opening on the second side, and wherein the head support and the head clamp comprising an open configuration in which the beak of a bird restrained in the carrier can be moved into the beak receiving passage, and a closed configuration in which the head of a bird is retained by the head clamp and the head support such that at least a portion of the beak of the bird is located within the beak receiving passage and at least a portion of the beak of the bird is exposed proximate the opening of the beak receiving passage on the second side of the head support.  However, this limitation is taught by Gorans.  Gorans discloses a poultry treatment device having a beak receiving passage extending through the head support from an opening on the first side to an opening on the second side (beak receiving aperture 120), and wherein the head support and the head clamp comprising an open configuration in which the beak of a bird restrained in the carrier can be moved into the beak receiving passage, and a closed configuration in which the head of a bird is retained by the head clamp and the head support (column 5, lines 49-52 disclose “When rotated inward as indicated by the arrows proximate points 42, the ends 44 of the retaining arms 40 are located the bird’s neck, preventing the bird from removing its head 90 from the beak receiving aperture 20”) such that at least a portion of the beak of the bird is located within the beak receiving passage and at least a portion of the beak of the bird is exposed proximate the opening of the beak 

Regarding claim 39 (dependent on claim 35), wherein the head support comprises a first side facing the head of a bird restrained in the carrier (within the top plates 8 in Figure 1) and wherein the second side faces away from the head of the bird restrained in the carrier (outside the top plates 8 in Figure 1).  
Gorans further teaches exposing at least a portion of the beak of the bird proximate a second side of the head support, wherein the head support further comprises a beak receiving passage extending through the head support from an opening on the first side to an opening on the second side (see Figure 1).

Claim 40 is rejected under 103(a) as being unpatentable over Russian Patent Number 1342492 to Oleinik in view of US Patent Application Number 2006/0207519 by Gorans.  

Regarding claim 40 (dependent on claim 35), Gorans does not disclose moving the carrier apparatus with the live bird restrained therein along the conveyor system.  However, this limitation is taught by Gorans (paragraph 27, line 5).  It would be obvious to a person having ordinary skill in the art to modify Oleinik using the teachings from Gorans in order to automate the process of performing tests on the animal to reduce human labor and increase the speed at which the tests can be done.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 10-14, 16-18, 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 10-14, 16-18, 22-23 of U.S. Patent No. 10,278,797. Although the claims at issue are not identical, they are not patentably distinct from each other because a leg clamp that encloses a thigh by definition encloses a leg, a leg clamp will have an angular orientation and therefore retains the leg in a selected angular orientation, and a torso support element shaped to support and retain the torso of a live bird restrained in the carrier acts on the chest of the bird to support the bird.
Claims 29-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,278,797 in view of Russian Patent Number 1342492 to Oleinik.  Claims 1-3 of the ‘797 patent discloses all of the limitations of claims 29-31 except the torso clamp limitations of claim 25.  However, these limitations are taught by Oleinik, as discussed in the rejection of claim 25 above.  It would be obvious to a person having ordinary skill in the art to using the teachings from Oleinik in order to better secure the animal to the support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/            Primary Examiner, Art Unit 3642